Exhibit 10.2

THIRD SUPPLEMENTAL INDENTURE

Third Supplemental Indenture (this “Third Supplemental Indenture”), dated as of
May 18, 2017, among Cobalt International Energy, Inc., a Delaware corporation
(the “Company”), the Guarantors (as defined in the Indenture referred to below)
party hereto and Wilmington Trust, National Association, as trustee and
collateral agent (the “Trustee”).

W I T N E S S E T H

WHEREAS, Cobalt International Energy, Inc. has heretofore executed and delivered
to the Trustee an Indenture, dated as of December 6, 2016 (as amended, modified
or supplemented from time to time, including by this Third Supplemental
Indenture, the “Indenture”), among the Company, the Guarantors and the Trustee,
providing for the issuance of the Company’s 7.750% second-lien senior secured
notes due 2023 (the “Notes”) and pursuant to which the Company has previously
duly issued $902,590,000 aggregate principal amount of the Notes (the “Existing
Notes”);

WHEREAS, Section 2.01(b) of the Indenture provides that Additional Notes ranking
pari passu with the Existing Notes may be created and issued from time to time
by the Company under the Indenture without notice to or consent of the Holders
and that such Additional Notes shall be consolidated with and form a single
class with the Existing Notes and shall have the same terms as to status,
redemption or otherwise (other than issue date and issue price) as the Existing
Notes, subject to the Company’s compliance with Section 4.09 and 4.10 of the
Indenture;

WHEREAS, pursuant to Section 9.01(a)(8) of the Indenture, the Trustee, the
Company and the Guarantors are authorized to execute and deliver this Third
Supplemental Indenture without the consent of the Holders of the Notes;

WHEREAS, the Company and the Guarantors have authorized the execution and
delivery of this Third Supplemental Indenture for the purpose of issuing
$32,142,000 in aggregate principal amount of Additional Notes (the “New Notes”);
and

WHEREAS, the execution and delivery of this Third Supplemental Indenture has
been duly authorized by the parties hereto, and all conditions and requirements
necessary to make this Third Supplemental Indenture a valid and binding
agreement of the Company and the Guarantors enforceable in accordance with its
terms have been duly performed and complied with.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders as follows:

 

  (1) Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

 

  (2) Execution and Delivery. The Company and each Guarantor hereby represent
and warrant to and agree that each of them has all the requisite corporate power
and authority to execute, deliver and perform its obligations under this Third
Supplemental Indenture and this Third Supplemental Indenture has been duly and
validly executed and delivered and constitutes their legal, valid and binding
obligation, enforceable against them in accordance with its terms and the terms
of the Indenture.



--------------------------------------------------------------------------------

  (3) Additional Notes. As of the date hereof, the Company will issue, and the
Trustee is directed to authenticate and deliver, the New Notes under the
Indenture, substantially in the form of Exhibit A to the Indenture; provided,
that such New Notes shall be issued under separate CUSIP numbers from the
Existing Notes. For the avoidance of doubt, (i) interest on the Notes shall
accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from and including June 1, 2017 and (ii) on or around
the first anniversary of the issue date of the New Notes, the Company shall use
reasonable efforts to (A) effect an exchange of every beneficial interest in
each Restricted Global Note representing the Additional Notes for beneficial
interests in Global Notes that do not bear any Restricted Notes Legend and
(B) to cause each such Global Note that does not bear any Restricted Notes
Legend to be identified by the same unrestricted CUSIP number in the facilities
of the Depositary as that for the Global Notes, if any, that do not bear any
Restricted Notes Legend representing the Existing Notes, in each case in
accordance with and subject to the qualifications and conditions set forth in
Sections 2.2(e)(iii), (iv) and (v) of Appendix A of the Indenture.

 

  (4) Confirmation of Guarantees and Security Interests. The Company and each
Guarantor hereby confirm that (i) the payment and performance obligations of the
Guarantors under the Indenture, as modified or supplemented hereby, shall
continue to be in full force and effect and are hereby ratified and confirmed in
all respects, (ii) the obligations under the New Notes will be and are secured
equally and ratably by all Liens granted in connection with the issuance of the
Existing Notes, including by a valid and enforceable perfected second-priority
Lien on the Collateral, subject to Permitted Liens, in favor of the Collateral
Agent pursuant to and in accordance with the Security Documents, at any time
granted by the Company or any Guarantor to secure any Parity Lien Obligations
whether or not upon property otherwise constituting collateral to such Parity
Lien Obligations, and (iii) all Liens granted pursuant to the Security Documents
will be enforceable by the Collateral Agent for the benefit of the Holders. The
Company and the Trustee acknowledge and agree that the New Notes shall
constitute Second Lien Notes for all purposes under the Intercreditor Agreement,
and as such the Holders of the New Notes shall be entitled to all the rights and
benefits under and shall be subject in all other applicable respects to the
provisions of the Intercreditor Agreement, including the provisions relating to
the ranking of Liens and the order of application of proceeds from the
enforcement of Liens. The Company and the Guarantors hereby reaffirm and direct
the Collateral Agent to perform its obligations under the Intercreditor
Agreement and the Second Lien Security Documents. The Trustee is hereby
authorized and directed to execute and deliver the Second Lien Joinder to the
Intercreditor Agreement, and the Holders of the New Notes, by their acceptance
of the New Notes, affirm such authorization and direction.

 

  (5) Governing Law. THIS THIRD SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

  (6) Counterparts. The parties may sign any number of copies of this Third
Supplemental Indenture. Each signed copy, which may be delivered by facsimile or
PDF transmission, shall be an original, but all of them together represent the
same agreement. Signatures of the parties hereto transmitted by facsimile or PDF
shall be deemed to be their original signatures for all purposes.



--------------------------------------------------------------------------------

  (7) Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction hereof.

 

  (8) The Trustee. The Trustee accepts the amendment of the Indenture effected
by this Third Supplemental Indenture, but only upon the terms and conditions set
forth in this Third Supplemental Indenture. The Trustee shall not be responsible
in any manner whatsoever for or in respect of the validity or sufficiency of
this Third Supplemental Indenture or for or in respect of the recitals contained
herein, all of which recitals are made solely by the Company and the Guarantors.

 

  (9) Ratification of Indenture; Third Supplemental Indenture Part of Indenture.
Except as expressly amended hereby, the Indenture is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This Third Supplemental Indenture shall form a part of
the Indenture for all purposes, and every Holder of Notes heretofore or
hereafter authenticated and delivered shall be bound hereby.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed, all as of the date first above written.

 

COBALT INTERNATIONAL ENERGY, INC. By:  

/s/ David D. Powell

  Name:   David D. Powell   Title:   Chief Financial Officer COBALT
INTERNATIONAL ENERGY L.P. By: COBALT INTERNATIONAL ENERGY GP, LLC, its general
partner By:  

/s/ David D. Powell

  Name:   David D. Powell   Title:   Chief Financial Officer COBALT
INTERNATIONAL ENERGY GP, LLC By:  

/s/ David D. Powell

  Name:   David D. Powell   Title:   Chief Financial Officer Cobalt GOM LLC By:
 

/s/ David D. Powell

  Name:   David D. Powell   Title:   Chief Financial Officer COBALT GOM #1 LLC
By:  

/s/ David D. Powell

  Name:   David D. Powell   Title:   Chief Financial Officer COBALT GOM #2 LLC
By:  

/s/ David D. Powell

  Name:   David D. Powell   Title:   Chief Financial Officer

[Signature Page to Third Supplemental Indenture]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee By:  

/s/ Jane Y. Schweiger

  Name:   Jane Y. Schweiger   Title:   Vice President WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Collateral Agent By:  

/s/ Jane Y. Schweiger

  Name:   Jane Y. Schweiger   Title:   Vice President

[Signature Page to Third Supplemental Indenture]